Citation Nr: 1746577	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a thoracolumbar strain with thoracic kyphosis and arthritis, status post L5-Sl fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.  

The Veteran testified at a hearing before the undersigned in September 2016.  A transcript has been included in the record. 

The record before the Board consists of Virtual VA and the Veterans Benefits Management System files.  Future consideration of this Veteran's case should include consideration of these electronic records.

At his September 2016 hearing the issues of entitlement to service connection for appendicitis, and an increased rating for radiculopathy of the left leg were raised.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration, to include providing notice that a claim for benefits must be submitted on the appropriate application form prescribed by the Secretary of VA.  


FINDING OF FACT

During the entire period on appeal, the Veteran's thoracolumbar strain with thoracic kyphosis and arthritis, status post L5-Sl fusion, was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for thoracolumbar strain with thoracic kyphosis and arthritis, status post L5-Sl fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 

A 40 percent evaluation is warranted when (1) forward flexion of the thoracolumbar spine is 30 degrees or less, or (2) there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Note (5) in Diagnostic Codes 5235-5242 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Disabilities of the spine can also be rated under Diagnostic Code 5243 when intervertebral disc syndrome is present.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Intervertebral disc syndrome warrants a 40 percent evaluation when the veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2016). 

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran is assigned a rating of 40 percent based on limitation of motion of his back disability, no higher rating can be assigned based on Diagnostic Code 5003 alone, and this diagnostic code will not be further discussed.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Analysis

The Veteran contends that his service-connected back disability warrants a rating higher than 40 percent. 

In January 2010, Veteran filed a notice of disagreement with a rating decision assigning 40 percent for thoracolumbar spine strain with mild thoracic kyphosis and arthritis status post L5-Sl fusion effective September 1, 2009. 

From October 12, 2010 to November 30, 2010 the Veteran was rated as 100 percent disabled under 38 C.F.R. § 4.30 due to a need for convalescence following spinal surgery.  The period covered by that 100 percent rating represents a total grant of benefits and the period will not be discussed in this decision. 

The Veteran's medical records show continuous complaints related to his back pain and a general progression of his back disability.  He had spinal surgery in July 2009 and again in October 2010.  The RO found that arthritis was related to his service connected thoracic disorder and added it to his service connected diagnosis in a March 2014 rating decision. 

During the period on appeal, the Veteran was provided VA examination in February 2011, October 2013, and February 2014.  At each of these examinations the appellant showed at least some range of motion in each plane of movement.  The Veteran has also submitted private medical records from throughout the period on appeal and as recent as September 2016.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that a rating higher than 40 percent is not warranted.  As it relates to Diagnostic Code 5235, the Veteran's treatment records did not indicate he meets the criteria to satisfy a disability rating of 50 percent.  In order to satisfy the criteria of a 50 percent rating for Diagnostic Code 5235, there must be unfavorable ankylosis of the entire thoracolumbar spine.  At no time did the Veteran show unfavorable ankylosis of the entire thoracolumbar spine on examination, and no treatment record shows evidence of unfavorable ankylosis .  Further, regarding Diagnostic Code 5243, his records do not indicate the Veteran had incapacitating episodes having a total duration of at least 6 weeks during the past twelve months. 

The Board has considered the Veteran's functional limitation due to pain, weakness, fatigue, and incoordination, but a rating higher than 40 percent requires the presence of ankylosis, and in this case, there is no evidence of any ankylosis during any period on appeal.  Moreover, as a rating in excess of 40 percent requires ankylosis rather than restricted range of motion, the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), cannot be used to achieve the higher rating. Johnson v. Brown, 9 Vet. App. 7 (1996).

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating for a thoracolumbar strain with thoracic kyphosis and arthritis, status post L5-Sl fusion, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


